Name: Commission Regulation (EC) No 1043/2007 of 11 September 2007 amending Commission Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  international law;  air and space transport;  organisation of transport
 Date Published: nan

 12.9.2007 EN Official Journal of the European Union L 239/50 COMMISSION REGULATION (EC) No 1043/2007 of 11 September 2007 amending Commission Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 (2) established the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005. (2) In accordance with Article 6(1) of Regulation (EC) No 2111/2005, three Member States adopted exceptional measures imposing an immediate operating ban in respect of their own territory in order to react to unforeseen safety problems. (3) In accordance with Article 6(3) of Regulation (EC) No 2111/2005 and Article 2 of Commission Regulation (EC) No 473/2006 of 22 March 2006 laying down implementing rules for the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 (3), two Member States requested to update the Community list. (4) It is evident that the continued operation of these two carriers is likely to constitute a serious risk to safety, and that such a risk has not been fully resolved by means of urgent measures taken by the three Member States concerned. (5) The Commission informed the air carriers concerned indicating the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Community. (6) Since urgent measures are necessary to resolve this situation, therefore, in accordance with Article 4(3) of Regulation 473/2006, the Commission is not required to comply with the provisions of Article 4(1) of the same Regulation. However opportunity was given by the Commission to the air carriers in question to consult the documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days. (7) The authorities with responsibility for regulatory oversight over these air carriers have been consulted by the Commission as well as by some Member States. (8) There is verified evidence of serious safety deficiencies on the part of Mahan Air certified in the Islamic Republic of Iran. These deficiencies have been identified by Germany and the United Kingdom during ramp inspections performed under the SAFA programme (4). The repetition of these inspection findings shows systemic safety deficiencies. (9) The United Kingdom has communicated to the Commission that on 20 July 2007 it adopted an immediate operating ban on the whole fleet of Mahan Air taking into account the common criteria, in the framework of Article 6(1) of Regulation (EC) No 2111/2005. (10) Mahan Air operates two aircraft of type Airbus A-310 with registration marks F-OJHH and F-OJHI which are not equipped with EGPWS, as required by paragraph 6.15.3 of Annex 6 part 1 to the Chicago Convention. Aircraft which do no meet ICAO Annex 6 cannot fly to a foreign country unless they get a specific approval from this country. Member States have taken the decision not to give authorisation for operations with aircraft not equipped with EGPWS since 1 January 2007. For these reasons, the above-mentioned aircraft should not operate to the Community. (11) There is serious incident-related information indicating that the carrier is unable to ensure the safety of its operations, as reported by the United Kingdom. (12) Mahan Air demonstrated a lack of ability to address the safety deficiencies in response to requests by the United Kingdom, as demonstrated by persistent safety deficiencies. (13) The competent authorities of the Islamic Republic of Iran have demonstrated a lack of cooperation with the civil aviation authority of the United Kingdom, when concerns about the safety of the operations of Mahan Air were raised. (14) Mahan Air was given the opportunity to be heard by the services of the Commission, the competent authorities of France Germany and the United Kingdom on 9 August. On 13 August the carrier submitted to the Commission a corrective actions plan which was considered insufficient to redress the systematic recurrence of safety deficiencies. (15) The competent authorities of the Islamic Republic of Iran and for a second time Mahan Air were heard by the services of the Commission and the competent authorities of France Germany and the United Kingdom on 23 August. These consultations have not allowed the provision of satisfactory solutions to redress the identified safety deficiencies in the short term. The Commission takes note of the commitment of the carrier to submit a modified corrective action plan. The level of implementation of this plan along with any developments within this carrier should be examined at the next meeting of the Air Safety Committee. (16) On the basis of the common criteria, it is assessed that Mahan Air does not meet the relevant safety standards. The air carrier should be subject to a ban to all its operations and should be included in Annex A. (17) There is verified evidence of serious safety deficiencies on the part of Ukrainian Mediterranean Airlines certified in Ukraine. These deficiencies have been identified by France, Germany, Italy, Romania, Spain, and Turkey during ramp inspections performed under the SAFA programme (5). The repetition of these inspection findings shows systemic safety deficiencies. (18) Germany and Italy have communicated to the Commission that they have adopted an immediate operating ban on 23 and 13 July respectively on the whole fleet of Ukrainian Mediterranean Airlines taking into account the common criteria, in the framework of Article 6(1) of Regulation (EC) No 2111/2005. (19) In addition, Germany and Italy have submitted on 26 July to the Commission a request to update the Community list in accordance with Article 4(2) of Regulation (EC) No 2111/2005, and as prescribed by Article 6 of Regulation (EC) No 473/2006, in view of imposing an operating ban to the European Community on the whole fleet of Ukrainian Mediterranean Airlines. (20) Ukrainian Mediterranean Airlines demonstrated a lack of ability to address safety deficiencies in response to requests by Germany, Italy, and the competent authorities of Ukraine as demonstrated by persistent safety deficiencies. The carrier submitted an initial corrective action plan on 6 August and a revised one on 22 August but no evidence has been provided regarding the effective implementation of this plan. In addition the competent authorities of Ukraine stated that this plan does not take into account major safety related deficiencies discovered during a national inspection in July, 2007. (21) The competent authorities of Ukraine after comprehensive in-dept assessment of the air carrier, stated that they had found it unsafe and not compliant with national flight safety standards (technical and operational), and communicated to the Commission their intention to suspend the AOC of this carrier. However, such measure has not been effectively implemented. (22) On the basis of the common criteria, it is assessed that Ukrainian Mediterranean Airlines does not meet the relevant safety standards. The air carrier should be subject to a ban to all its operations and should be included in Annex A. The Commission takes note of the corrective actions proposed by Ukrainian Mediterranean Airlines. The level of implementation of this plan along with any developments within this carrier should be examined at the next meeting of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by Annex A to this Regulation. 2. Annex B is replaced by Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 84, 23.3.2006, p. 14. Regulation as last amended by Regulation (EC) No 787/2007 (OJ L 175, 5.7.2007, p. 10). (3) OJ L 84, 23.3.2006, p. 8. (4) LBA/D-2004-124, LBA/D-2004-270, LBA/D-2004-291, LBA/D-2005-554, LBA/D-2006-56, LBA/D-2006-512, LBA/D-2006-760, LBA/D-2007-43, LBA/D-2007-154, LBA/D-2007-177, LBA/D-2007-376, LBA/D-2007-393, LBA/D-2007-405, LBA/D-2007-431, CAA-UK-2006-241, CAA-UK-2007-3, CAA-UK-2007-7, CAA-UK-2007-71, CAA-UK-2007-89. (5) ACG-2007-2, BCAA-2007-49, CAA-NL-2004-174, CAO-2005-19, CAO-2007-14, DGCATR-2006-69, DGCATR-2007-142, DGCATR-2007-157, DGCATR-2007-191, DGAC-E-2006-1417, DGAC-E-2007-776, DGAC/F-2007-280, ENAC-IT-2004-68, ENAC-IT-2005-229, ENAC-IT-2005-541, ENAC-IT-2005-745, ENAC-IT-2005-872, ENAC-IT-2006-32, ENAC-IT-2007-231, ENAC-IT-2007-258, FOCA-2004-83, LBA/D-2005-334, LBA/D-2006-375, LBA/D-2006-507, LBA/D-2007-302, LBA/D-2007-365, LBA/D-2007-385, LBA/D-2007-389, RCAARO-2007-56, RCAARO-2007-59, RCAARO-2007-73. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the operator AIR KORYO unknown KOR Democratic People Republic of Korea (DPRK) AIR WEST CO., LTD 004/A AWZ Sudan ARIANA AFGHAN AIRLINES 009 AFG Afghanistan BLUE WING AIRLINES SRSH-01/2002 BWI Surinam MAHAN AIR FS 105 IRM Islamic Republic of Iran SILVERBACK CARGO FREIGHTERS unknown VRB Rwanda TAAG ANGOLA AIRLINES 001 DTA Angola UKRAINIAN MEDITERRANEAN AIRLINES 164 UKM Ukraine VOLARE AVIATION ENTREPRISE 143 VRE Ukraine All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (RDC), with the exception of Hewa Bora Airways (2), including  Democratic Republic of Congo (RDC) AFRICA ONE 409/CAB/MIN/TC/0114/2006 CFR Democratic Republic of Congo (RDC) AFRICAN AIR SERVICES COMMUTER SPRL 409/CAB/MIN/TC/0005/2007 unknown Democratic Republic of Congo (RDC) AIGLE AVIATION 409/CAB/MIN/TC/0042/2006 unknown Democratic Republic of Congo (RDC) AIR BENI 409/CAB/MIN/TC/0019/2005 unknown Democratic Republic of Congo (RDC) AIR BOYOMA 409/CAB/MIN/TC/0049/2006 unknown Democratic Republic of Congo (RDC) AIR INFINI 409/CAB/MIN/TC/006/2006 unknown Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/TC/0118/2006 unknown Democratic Republic of Congo (RDC) AIR NAVETTE 409/CAB/MIN/TC/015/2005 unknown Democratic Republic of Congo (RDC) AIR TROPIQUES SPRL 409/CAB/MIN/TC/0107/2006 unknown Democratic Republic of Congo (RDC) BEL GLOB AIRLINES 409/CAB/MIN/TC/0073/2006 unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TC/0109/2006 BUL Democratic Republic of Congo (RDC) BRAVO AIR CONGO 409/CAB/MIN/TC/0090/2006 unknown Democratic Republic of Congo (RDC) BUSINESS AVIATION SPRL 409/CAB/MIN/TC/0117/2006 unknown Democratic Republic of Congo (RDC) BUTEMBO AIRLINES 409/CAB/MIN/TC/0056/2006 unknown Democratic Republic of Congo (RDC) CARGO BULL AVIATION 409/CAB/MIN/TC/0106/2006 unknown Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TC/037/2005 CER Democratic Republic of Congo (RDC) CHC STELLAVIA 409/CAB/MIN/TC/0050/2006 unknown Democratic Republic of Congo (RDC) COMAIR 409/CAB/MIN/TC/0057/2006 unknown Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TC/0111/2006 unknown Democratic Republic of Congo (RDC) DOREN AIR CONGO 409/CAB/MIN/TC/0054/2006 unknown Democratic Republic of Congo (RDC) EL SAM AIRLIFT 409/CAB/MIN/TC/0002/2007 unknown Democratic Republic of Congo (RDC) ESPACE AVIATION SERVICE 409/CAB/MIN/TC/0003/2007 unknown Democratic Republic of Congo (RDC) FILAIR 409/CAB/MIN/TC/0008/2007 unknown Democratic Republic of Congo (RDC) FREE AIRLINES 409/CAB/MIN/TC/0047/2006 unknown Democratic Republic of Congo (RDC) GALAXY INCORPORATION 409/CAB/MIN/TC/0078/2006 unknown Democratic Republic of Congo (RDC) GOMA EXPRESS 409/CAB/MIN/TC/0051/2006 unknown Democratic Republic of Congo (RDC) GOMAIR 409/CAB/MIN/TC/0023/2005 unknown Democratic Republic of Congo (RDC) GREAT LAKE BUSINESS COMPANY 409/CAB/MIN/TC/0048/2006 unknown Democratic Republic of Congo (RDC) I.T.A.B.  INTERNATIONAL TRANS AIR BUSINESS 409/CAB/MIN/TC/0022/2005 unknown Democratic Republic of Congo (RDC) KATANGA AIRWAYS 409/CAB/MIN/TC/0088/2006 unknown Democratic Republic of Congo (RDC) KIVU AIR 409/CAB/MIN/TC/0044/2006 unknown Democratic Republic of Congo (RDC) LIGNES AÃ RIENNES CONGOLAISES Ministerial signature (ordonnance 78/205) LCG Democratic Republic of Congo (RDC) MALU AVIATION 409/CAB/MIN/TC/0113/2006 unknown Democratic Republic of Congo (RDC) MALILA AIRLIFT 409/CAB/MIN/TC/0112/2006 MLC Democratic Republic of Congo (RDC) MANGO AIRLINES 409/CAB/MIN/TC/0007/2007 unknown Democratic Republic of Congo (RDC) PIVA AIRLINES 409/CAB/MIN/TC/0001/2007 unknown Democratic Republic of Congo (RDC) RWAKABIKA BUSHI EXPRESS 409/CAB/MIN/TC/0052/2006 unknown Democratic Republic of Congo (RDC) SAFARI LOGISTICS SPRL 409/CAB/MIN/TC/0076/2006 unknown Democratic Republic of Congo (RDC) SAFE AIR COMPANY 409/CAB/MIN/TC/0004/2007 unknown Democratic Republic of Congo (RDC) SERVICES AIR 409/CAB/MIN/TC/0115/2006 unknown Democratic Republic of Congo (RDC) SUN AIR SERVICES 409/CAB/MIN/TC/0077/2006 unknown Democratic Republic of Congo (RDC) TEMBO AIR SERVICES 409/CAB/MIN/TC/0089/2006 unknown Democratic Republic of Congo (RDC) THOM'S AIRWAYS 409/CAB/MIN/TC/0009/2007 unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TC/020/2005 unknown Democratic Republic of Congo (RDC) TRACEP CONGO 409/CAB/MIN/TC/0055/2006 unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICE 409/CAB/MIN/TC/0110/2006 unknown Democratic Republic of Congo (RDC) TRANSPORTS AERIENS CONGOLAIS (TRACO) 409/CAB/MIN/TC/0105/2006 unknown Democratic Republic of Congo (RDC) VIRUNGA AIR CHARTER 409/CAB/MIN/TC/018/2005 unknown Democratic Republic of Congo (RDC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TC/0116/2006 WDA Democratic Republic of Congo (RDC) ZAABU INTERNATIONAL 409/CAB/MIN/TC/0046/2006 unknown Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea EUROGUINEANA DE AVIACION Y TRANSPORTES 2006/001/MTTCT/DGAC/SOPS EUG Equatorial Guinea GENERAL WORK AVIACION 002/ANAC n/a Equatorial Guinea GETRA  GUINEA ECUATORIAL DE TRANSPORTES AEREOS 739 GET Equatorial Guinea GUINEA AIRWAYS 738 n/a Equatorial Guinea UTAGE  UNION DE TRANSPORT AEREO DE GUINEA ECUATORIAL 737 UTG Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, including Indonesia ADAMSKY CONNECTION AIRLINES unknown DHI Indonesia AIR TRANSPORT SERVICES unknown unknown Indonesia BALAI KALIBRASI PENERBANGAN unknown unknown Indonesia EKSPRES TRANSPORTASI ANTARBENUA unknown unknown Indonesia GARUDA unknown GIA Indonesia INDONESIA AIRASIA unknown AWQ Indonesia KARTIKA AIRLINES unknown KAE Indonesia LION MENTARI ARILINES unknown LNI Indonesia MANDALA AIRLINES unknown MDL Indonesia MANUNGGAL AIR SERVICE unknown unknown Indonesia MEGANTARA unknown unknown Indonesia MERPATI NUSANTARA AIRLINES unknown MNA Indonesia METRO BATAVIA unknown BTV Indonesia PELITA AIR SERVICE unknown PAS Indonesia PT. AIR PACIFIC UTAMA unknown unknown Indonesia PT. AIRFAST INDONESIA unknown AFE Indonesia PT. ASCO NUSA AIR unknown unknown Indonesia PT. ASI PUDJIASTUTI unknown unknown Indonesia PT. AVIASTAR MANDIRI unknown unknown Indonesia PT. ATLAS DELTASATYA unknown unknown Indonesia PT. DABI AIR NUSANTARA unknown unknown Indonesia PT. DERAYA AIR TAXI unknown DRY Indonesia PT. DERAZONA AIR SERVICE unknown unknown Indonesia PT. DIRGANTARA AIR SERVICE unknown DIR Indonesia PT. EASTINDO unknown unknown Indonesia PT. EKSPRES TRANSPORTASI ANTARBENUA unknown unknown Indonesia PT. GATARI AIR SERVICE unknown GHS Indonesia PT. GERMANIA TRISILA AIR unknown unknown Indonesia PT. HELIZONA unknown unknown Indonesia PT. KURA-KURA AVIATION unknown unknown Indonesia PT. INDONESIA AIR TRANSPORT unknown IDA Indonesia PT. INTAN ANGKASA AIR SERVICE unknown unknown Indonesia PT. NATIONAL UTILITY HELICOPTER unknown unknown Indonesia PT. PELITA AIR SERVICE unknown unknown Indonesia PT. PENERBENGAN ANGKASA SEMESTA unknown unknown Indonesia PT. PURA WISATA BARUNA unknown unknown Indonesia PT. SAMPOERNA AIR NUSANTARA unknown unknown Indonesia PT. SAYAP GARUDA INDAH unknown unknown Indonesia PT. SMAC unknown SMC Indonesia PT. TRANSWISATA PRIMA AVIATION unknown unknown Indonesia PT. TRAVIRA UTAMA unknown unknown Indonesia PT. TRIGANA AIR SERVICE unknown unknown Indonesia REPUBLIC EXPRESS AIRLINES unknown RPH Indonesia RIAU AIRLINES unknown RIU Indonesia SRIWIJAYA AIR unknown SJY Indonesia SURVEI UDARA PENAS unknown PNS Indonesia TRANS WISATA PRIMA AVIATION unknown unknown Indonesia TRAVEL EXPRESS AVIATION SERVICE unknown XAR Indonesia TRI MG INTRA ASIA AIRLINES unknown TMG Indonesia TRIGANA AIR SERVICE unknown TGN Indonesia WING ABADI AIRLINES unknown WON Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including  Kyrgyz Republic AIR CENTRAL ASIA 34 AAT Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic ASIA ALPHA AIRWAYS 32 SAL Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic BISTAIR-FEZ BISHKEK 08 BSC Kyrgyz Republic BOTIR AVIA 10 BTR Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic DAMES 20 DAM Kyrgyz Republic EASTOK AVIA 15 unknown Kyrgyz Republic ESEN AIR 2 ESD Kyrgyz Republic GALAXY AIR 12 GAL Kyrgyz Republic GOLDEN RULE AIRLINES 22 GRS Kyrgyz Republic INTAL AVIA 27 INL Kyrgyz Republic ITEK AIR 04 IKA Kyrgyz Republic KYRGYZ TRANS AVIA 31 KTC Kyrgyz Republic KYRGYZSTAN 03 LYN Kyrgyz Republic KYRGYZSTAN AIRLINES 01 KGA Kyrgyz Republic MAX AVIA 33 MAI Kyrgyz Republic OHS AVIA 09 OSH Kyrgyz Republic S GROUP AVIATION 6 unknown Kyrgyz Republic SKY GATE INTERNATIONAL AVIATION 14 SGD Kyrgyz Republic SKY WAY AIR 21 SAB Kyrgyz Republic TENIR AIRLINES 26 TEB Kyrgyz Republic TRAST AERO 05 TSJ Kyrgyz Republic WORLD WING AVIATION 35 WWM Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia  Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including   Sierra Leone AIR RUM, LTD unknown RUM Sierra Leone BELLVIEW AIRLINES (S/L) LTD unknown BVU Sierra Leone DESTINY AIR SERVICES, LTD unknown DTY Sierra Leone HEAVYLIFT CARGO unknown unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD unknown SVT Sierra Leone TEEBAH AIRWAYS unknown unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including   Swaziland AERO AFRICA (PTY) LTD unknown RFC Swaziland JET AFRICA SWAZILAND unknown OSW Swaziland ROYAL SWAZI NATIONAL AIRWAYS CORPORATION unknown RSN Swaziland SCAN AIR CHARTER, LTD unknown unknown Swaziland SWAZI EXPRESS AIRWAYS unknown SWX Swaziland SWAZILAND AIRLINK unknown SZL Swaziland (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Hewa Bora Airways is allowed to use the specific aircraft mentioned in Annex B for its current operations within the European Community. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the operator Aircraft type Registration mark(s) and, when available, construction serial number(s) State of registry AIR BANGLADESH 17 BGD Bangladesh B747-269B S2-ADT Bangladesh AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros HEWA BORA AIRWAYS (HBA) (2) 409/CAB/MIN/TC/0108/2006 ALX Democratic Republic of Congo (RDC) All fleet with the exception of: B767-266 ER All fleet with the exception of: 9Q-CJD (cons. No 23178) Democratic Republic of Congo (RDC) PAKISTAN INTERNATIONAL AIRLINES 003/96 AL PIA Islamic Republic of Pakistan All fleet with the exception of: all B-777; 3 B-747-300; 2 B-747-200. 6 A-310 All fleet with the exception of: AP-BHV, AP-BHW, AP-BHX, AP-BGJ, AP-BGK, AP-BGL, AP-BGY, AP-BGZ; AP-BFU, AP-BGG, AP-BFX, AP-BAK, AP-BAT, AP-BEU, AP-BGP, AP-BGR, AP-BGN, AP-BEC, AP-BEG Islamic Republic of Pakistan (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Hewa Bora Airways is only allowed to use the specific aircraft mentioned for its current operations within the European Community.